—Appeal from an order of Family Court, Erie County (Szczur, J.), entered April 11, 2001, which terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order terminating her parental rights with respect to her daughter. The contention of respondent that Family Court erred in failing to order an independent psychiatric or psychological examination of her pursuant to Social Services Law § 384-b (6) (e) is not preserved for our review (see Matter of Elizabeth Q., 126 AD2d 905, 906). In any event, that contention is lacking in merit. The psychiatrist who testified at the fact-finding hearing had evaluated respondent pursuant to court order and reviewed a psychological testing report. Respondent’s contention that there is no indication that the psychologist was certified also is not preserved for our review (see Matter of Joseph ZZ., 245 AD2d 881, 884, lv denied 91 NY2d 810) and is similarly without merit. Because petitioner sought to terminate respondent’s parental rights on the ground of mental retardation and the court granted the petition based on that ground, petitioner was not required to establish that it engaged in diligent efforts to reunite the child with respondent (see Matter of Caroline, 218 AD2d 388, 391-392, lv dismissed 88 NY2d 1016, citing Matter of Belinda S., 189 AD2d 679, lv denied 81 NY2d 706), nor was petitioner required to establish that respondent failed to plan for the child’s future (see generally Matter of Michael E., 241 AD2d 635, 636; Matter of Kimberly J., 216 AD2d 940, lv denied 87 NY2d 801). Finally, the court did not abuse its discretion in refusing to enter a suspended judgment (see Matter of Matthew H., 274 AD2d 975, 975-976). Present — Pine, J.P., Hayes, Hurlbutt, Kehoe and Burns, JJ.